DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by John (US 4592514 A).

Regarding claim 1, John discloses a forage harvester (a field chopper, see abstract) configured for chopping harvested crops and producing a stream of chopped crop material, the harvester comprising: 
an outlet duct (1b); 
a blower housing (1) comprising two sidewalls (1c), at least one of the two sidewalls comprising one or more air inlet openings (8); 
a blower drum (2) mounted in a in the blower housing between the two sidewalls and rotatable about a rotation axis (A) oriented transversally with respect to the stream of crop material, for propelling the stream of crop material into the outlet duct; and 
at least one set of axial flow turbine blades (arcuate vanes 9), mounted between the blower drum and one or both of the two sidewalls of the blower housing, the at least one set of axial flow turbine blades being rotatable about the rotation axis of the blower drum, wherein the blower drum has an open structure which allows a flow of air in the axial direction of the drum (see Fig. 2, blower 2 is spaced from housing 1 and allows air to flow through openings 8).

Regarding claim 2, John discloses the harvester according to claim 1, wherein the at least one set of turbine blades is uniform with the blower drum, so that the blades rotate together with the drum as a single body (see Fig. 2, turbine blades 9 are attached to disks 5 of the blower drum).

Regarding claim 3, John discloses the harvester according to claim 2, wherein the blower drum comprises paddles (7) for propelling the crop material towards the outlet duct, and wherein the paddles extend laterally outward between the turbine blades (see Fig 2).

Regarding claim 5, John discloses the harvester according to any one of the preceding claims claim 1, wherein the at least one set of turbine blades are is mounted in close proximity to the one or more air inlet openings (see Fig. 2, 8 and 9 are is close proximity), so as to be able to remove crop material that obstructs the one or more air inlet openings (col. 3 lines 50-62).

Regarding claim 6, John discloses the harvester according to claim 1, wherein one or more of the turbine blades at least one of at the least one set of turbine blades mounted between the blower drum and one of the side walls of the blower housing are is provided with a scraper (the outer half of 9) or brush configured to remove crop material that obstructs the one or more inlet openings in said side wall (see Fig. 2, vanes 9 would scrape crop material attached to 1c and extending into the area d).

Regarding claim 7, John discloses the harvester according to claim 1, wherein the at least one set of turbine blades is position able at a plurality of angular positions about its longitudinal axis, in order to change the inclination of the blades with respect to a plane perpendicular to the rotation axis of the blower drum (col. 4 lines 1-26, vanes 9 can be pivoted about bolts 11 to a different position). 

Response to Arguments

Applicant's arguments filed 9/19/22 have been fully considered but they are not persuasive. 
Applicant argues that the vanes of John do not create axial flow throughout the drum, and create radial flow. However, for air to be drawn into the drum housing through openings 8 and out through discharge 1b, it must move axially as well as radially into the drum. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (tilted blades, specification page 3, lines 22-24) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that the drum of John does not have the claimed open structure to allow axial air flow, and that plates 5 block air flow. However, the rejection identifies the open structure of the blower drum as openings 8 and the spacing of blower 2 from housing 1, and the claims do not include limitations regarding the open structure that precludes this interpretation of John.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (end plates having openings through which air can flow) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.I.R./               Examiner, Art Unit 3671                                                                                                                                                                                         



/ADAM J BEHRENS/               Primary Examiner, Art Unit 3671